Citation Nr: 0715436	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant is the widow of the veteran whose active 
military service extended from November 1950 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the cause of the veteran's death.  

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in May 2007.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died in January 2002, at the age of 73.  The 
immediate cause of death was listed as laryngeal cancer.  
Liposarcoma and melanoma were listed significant conditions 
contributing to death but not resulting in the underlying 
cause of death.

2.  At the time of his death, the veteran was service-
connected for inactive pulmonary tuberculosis with 
aggravation of congenital bilateral hydronephrosis at a 
noncompensable (0%) disability rating which was in effect 
from 1965 until the time of the veteran's death.  

3.  The competent medical evidence of record reveals that the 
veteran had a melanoma excised in approximately 1988; he had 
abdominal retroperitoneal liposarcoma which required removal 
of the right kidney along with the tumor in 1997; 
subsequently he developed the fatal laryngeal cancer.  

4.  There is no competent medical evidence which relates the 
veteran's fatal laryngeal cancer, liposarcoma, or melanoma to 
the veteran's military service or to the service-connected 
inactive tuberculosis or the aggravated bilateral 
hydronephrosis which involved the kidneys.  

5.  There is no medical evidence of any symptoms of, or 
treatment for, tuberculosis or the congenital bilateral 
hydronephrosis from 1954 until the veteran's death in 2002.  


CONCLUSION OF LAW

A disability incurred in or aggravated by military service, 
or which could be presumed to have been incurred in service, 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
April 2002 satisfied the duty to notify provisions.  The 
veteran's service medical records, service personnel records, 
private medical records, and VA medical records have been 
obtained.  The records related to his cancer treatment near 
the end of his life have been obtained. There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the appellant's 
contentions; the veteran's service medical records; private 
medical treatment records; and VA medical records.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for service connection for the cause of the veteran's death.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, namely laryngeal 
cancer, or that contributed to his death, liposarcoma and 
melanoma may be service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In this case, the death certificate shows that the veteran 
died in January 2002, at the age of 73.  The immediate cause 
of death was listed as laryngeal cancer.  Liposarcoma and 
melanoma were listed significant conditions contributing to 
death but not resulting in the underlying cause of death.   
No autopsy was conducted.  

At the time of the veteran's death service connection was in 
effect for inactive pulmonary tuberculosis with aggravation 
of congenital bilateral hydronephrosis at a noncompensable 
(0%) disability rating.  The noncompensable disability rating 
was in effect from 1965 until the time of the veteran's death 
in January 2002. 

Service medical records reveal that the veteran was diagnosed 
pulmonary tuberculosis in October 1952.  He was discharged 
from service directly to inpatient care at a VA hospital 
beginning in November 1952.  VA hospital records confirm that 
the veteran required inpatient hospital treatment for active 
tuberculosis from November 1952 to July 1953.  During this 
hospitalization both of the veteran's kidneys were discovered 
to be elongated on radiology examination and he was diagnosed 
with bilateral hydronephrosis.  At discharge in July 1953 the 
veteran's pulmonary tuberculosis was well under control and 
asymptomatic.  His genitourinary condition was also noted to 
be "practically asymptomatic" and only outpatient follow-up 
was indicated.  

VA hospital records reveal that the veteran was admitted for 
inpatient treatment and a genitourinary work-up for his 
bilateral hydronephrosis from May to July 1954.  A right 
pyeloplasty was conducted during this hospitalization in June 
1954.  The discharge diagnosis was congenital bilateral 
hydronephrosis, unchanged.

There is no medical evidence of record subsequent to the 1954 
VA hospital record until, private medical records dated 1997 
were submitted.  A May 1997 private surgical pathology report 
reveals that the veteran was diagnosed with a retroperitoneal 
tumor of the right kidney and adrenal gland.  A radical 
nephrectomy and adrenalectomy were conducted.  Subsequently 
the tumor was identified as liposarcoma which was separate 
from the kidney.  That is, the actual tumor was not invasive 
of the kidney, but surgical removal of the kidney was 
required because of the location of the liposarcoma adjacent 
to the kidney.  

A July 1997 private consultation report for follow-up from 
the surgery indicated a prior surgical history of excision of 
a melanoma 9 years prior with out any recurrence.  There was 
no indication in the medical history that indicated that the 
veteran's congenital hydronephrosis had been treated or even 
caused symptoms at any point after 1954.  Private computed 
tomography (CT) examinations were conducted in January 2000 
and April 2001.  They revealed the presence of cysts on the 
veteran's remaining left kidney.  However, there is no 
medical evidence of record indicating that renal cysts were 
related to the veteran's hydronephrosis, or that they 
contributed to his death.  

Private medical records further reveal that in December 200 
the veteran developed a severe sore throat which was 
diagnosed as laryngeal cancer.  In May 2001, surgical 
treatment of this cancer was undertaken with a total 
laryngectomy.  The veteran died in January 2002.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The veteran was service-connected for pulmonary 
tuberculosis and aggravation of congenital bilateral 
hydronephrosis.  However, there is no evidence that these 
service-connected disabilities in any way contributed to 
cause the veteran's death.  The appellant's assertion is that 
the service-connected hydronephrosis in some way caused or 
contributed to the veteran's liposarcoma.  Hydronephrosis is 
a congenital condition which affected the veteran's kidneys, 
but there is no evidence of any treatment or symptoms related 
to this disorder for almost four decades between the 
veteran's last symptoms in 1954  and the development of the 
liposarcoma in 1997.  Moreover, although the liposarcoma was 
adjacent to the veteran's right kidney, and required removal 
of the right kidney to remove the tumor, it was separate from 
the kidney with no infiltration of the kidney by the 
liposarcoma indicated on the pathology reports.  Simply put, 
there is no evidence that the veteran's service-connected 
tuberculosis or hydronephrosis in any way caused the fatal 
laryngeal cancer or the contributory liposarcoma.  

There is also no evidence which shows that the fatal cancers 
in question were caused by, or related to the veteran's 
military service.  There is no indication of any cancer in 
the veteran's service medical records.  There is no evidence 
that the veteran developed cancer within a year after he 
separated from service.  Rather, the evidence of record shows 
that although the veteran incurred pulmonary tuberculosis 
during service, and that it aggravated his  hydronephrosis, 
the veteran lived almost 50 years without any documented 
recurrence of disability related to these two disorders.  He 
ultimately developed cancer four decades after he left 
service and died at the age 73.  With no medical evidence 
linking the veteran's fatal cancers to service or any 
service-connected disability, service connection for the 
cause of the veteran's death must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is service connection for the cause of the 
veteran's death, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


